Citation Nr: 0735809	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-36 790	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for seborrheic 
dermatitis, claimed as secondary to herbicide exposure.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision that 
denied the veteran's claim of service connection for 
seborrheic dermatitis, claimed as attributable to herbicide 
exposure.  This matter also arises from a September 2005 RO 
decision that granted service connection for PTSD and 
assigned an initial evaluation of 30 percent.  The veteran 
appeals to the Board for service connection for seborrheic 
dermatitis and a higher initial evaluation for PTSD. 

In September 2007, a video hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The issue of entitlement to an evaluation in excess of 30 
percent disabling for PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's seborrheic dermatitis is not shown by competent 
medical evidence to be etiologically related to a disease, 
injury, or event in service, to include exposure to 
herbicides.



CONCLUSION OF LAW

Seborrheic dermatitis was not incurred in or aggravated by 
active service, nor may seborrheic dermatitis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A VCAA letter dated in March 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A medical 
opinion was provided by a VA physician in August 2004.  The 
Board finds this opinion sufficient upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

The veteran contends that he has seborrheic dermatitis as the 
result of exposure to herbicides during his active duty 
service in Vietnam.  See VA Form 9 Appeal, October 2005. 

Prior to entrance into active duty, in August 1967, the 
veteran underwent a preinduction examination.  This 
examination noted that his skin was normal.  On an associated 
history form, the veteran indicated he had a medical history 
of skin diseases.  An examiner commented on the veteran's 
reported history, noting that he had skin diseases and there 
were no sequelae.  Immediately prior to entrance, in January 
1968, an examiner added an addendum to the August 1967 
examination report, noting that the veteran had no additional 
defects and was fit for military service.  As such, he is 
presumed sound on entrance to service.  Later on in service, 
his medical records reflect that he developed a rash due to 
the wool in his uniform.  See service medical records, 
January 1969.  His December 1969 separation examination 
report, however, does not indicate any skin diseases or 
rashes upon discharge.  Seborrheic dermatitis was never 
diagnosed during active duty.

In May 2004, the veteran was prescribed medication by a VA 
physician for redness and scaling on his face and scalp.  See 
VA Medical Center (VAMC) treatment note, May 2004.  In August 
2004, this physician examined the veteran again and noted 
normal facial skin, and mild scaling of the scalp with very 
mild erythema superior to the ears.  After noting that the 
veteran had facial and scalp eruption after returning from 
Vietnam in 1969, the physician opined that the veteran's 
seborrheic dermatitis is not caused by anything to do with 
his time in service.  He stated that it is less likely that 
it is related to his time in service and that it is a common 
condition that can occur at any time and place without pre-
existing conditions.

The Board notes that the veteran's service personnel records 
reflect that he served in Vietnam during the period of 
presumption for herbicide exposure.  However, seborrheic 
dermatitis is not a disease that is listed under 38 C.F.R. § 
3.309(e) (2007) as being presumptively associated with 
herbicide exposure.  In addition, there is no evidence that 
the veteran has ever been diagnosed with a skin disease 
presumptively associated with exposure to herbicides.  
Therefore, service connection cannot be established on a 
presumptive basis.  

In regards to establishing service connection on a direct 
basis, the Board concedes that the veteran has a current 
diagnosis of seborrheic dermatitis.  However, there is no 
evidence linking this disability to a disease, injury, or 
herbicide exposure in service.  38 C.F.R. 3.303(d) (2007).  
The Board notes that the veteran was treated for a skin rash 
during service, which was related to wool in his uniform.  
There is, however, no medical evidence establishing an 
etiological relationship between current seborraheic 
dermatitis and the inservice rash.  The only medical opinion 
of record regarding the etiology of the veteran's seborrheic 
dermatitis specifically discounts any possible relationship 
between the disability and his active duty service.  Thus, 
the veteran's claim for service connection for seborrheic 
dermatitis must fail on a direct basis.  See Hickson, supra. 

In addition, the claims folder contains no evidence of 
complaints or treatment for seborrheic dermatitis until 2004, 
approximately 34 years after he was discharged from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

With regard to the veteran's assertions that he has 
seborrheic dermatitis as the result of exposure to herbicides 
while on active duty in Vietnam, the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the etiology of his seborrheic dermatitis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
   
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
seborrheic dermatitis must be denied.  See 38 U.S.C.A §5107 
(West 2002).


ORDER

Entitlement to service connection for seborrheic dermatitis, 
claimed as secondary to herbicide exposure is denied.


REMAND

The veteran alleges that the severity of his service-
connected PTSD has worsened and warrants an increased rating.  
See VA Form 9 Appeal, January 2007.  After a thorough review 
of the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  Specifically, the Board finds that the 
medical evidence of record is inadequate for purposes of 
evaluating the current severity of the veteran's disability.  

The veteran was afforded VA examinations for PTSD in August 
2004 and December 2006.  Both of these examinations were 
conducted by the same VA psychologist.  The veteran has 
indicated on multiple occasions that he does not feel that 
these examinations accurately depict the symptoms that he 
conveyed to the psychologist.  Specifically, he has stated 
that he was not given the opportunity to discuss details 
critical to his claim, and that she made no record of his 
assertions that his disability has worsened and that he feels 
he may be a threat to himself or others.  See VA Form 9 
Appeal, January 2007.  

In light of the veteran's continuous treatment for his PTSD, 
and his allegations that his PTSD has worsened since his last 
rating decision, the Board finds that a new VA examination is 
warranted. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with a 
VA compensation examination to 
determine the current severity of his 
PTSD.  The examination should be 
conducted by a psychiatrist.  The 
veteran should not be examined by the 
same psychologist that conducted his 
August 2004 and December 2006 VA 
examinations.  The claims folder must 
be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report 
that the claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
Specifically, the examiner should note 
any symptoms indicating that the 
veteran's PTSD has increased in 
severity.  The complete rationale for 
any opinions expressed should be 
provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the January 2007 
Statement of the Case (SOC).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided a SOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


